DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more elements emitting infrared radiation mounted in the means adapted for closing the head end, the fourth cover plate, and the means adapted for regulating the temperature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Means adapted for at least partially closing of the foot end of the space in claim 7.
Means adapted for closing of the head end of the space in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 7 recites the limitation “Means adapted for at least partially closing of the foot end of the space” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the drawings nor the specification disclose the structure of the means adapted for closing at least partially closing of the foot end of the space. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 10 recites the limitation “Means adapted for closing of the head end of the space” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the drawings nor the specification disclose the structure of the means adapted for closing of the head end of the space. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the wavelength spectrum" in line 25.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a wavelength spectrum” and suggests amending. 
Claim 7 recites the limitation "the foot end" in line 28.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a foot end” and suggests amending. 
Claim 10 recites the limitation "the head end" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a head end” and suggests amending. 
Claim 14 recites the limitation "the temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a temperature” and suggests amending. 
Claims 2, 3, and 6 are rejected by virtue of their dependency on claim 1.
Claims 4 and 5 are rejected by virtue of their dependency on claim 3.
Claim 8 is rejected by virtue of its dependency on claim 7.
Claim 15 is rejected by virtue of its dependency on claim 10.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8, 10, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “Means adapted for at least partially closing of the foot end of the space” does not have sufficient structure in the specification. Referring to the specification (Page 6, lines 16-25), mentions the foot end, however, the structure of the foot end is not described. 
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “Means adapted for closing of the head end of the space” does not have sufficient structure in the specification. Referring to the specification (Page 7, lines 15-29), mentions the head end, however, the structure of the head end is not described. 
Claim 8 is rejected by virtue of its dependency on claim 7.
Claim 15 is rejected by virtue of its dependency on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007/136004 NISHIKAWA, hereinafter “Nishikawa”.
Regarding claim 1, Nishikawa discloses a mid-infrared radiation health appliance (Figure 1, element 1) comprising: - a first portion (Figure 2, element 5), and a second portion (Figure 2, element 6), the first and second portions (Figure 2, elements 5 and 6) arranged so as to define between them a space (Para 35 and Figure 4, element 7, space for the user to be wrapped between the two layers) for reception of a user (Figure 2, element 2); - one or more elements (Para 28, Figure 3, element 3) able to emit infrared radiation (Para 28) and mounted in said first portion (Para 28, Figure 3, element 3), - one or more elements (Para 36; Figure 3, element 8) able to emit infrared radiation (Para 36) and mounted in said second portion (Para 36; Figure 3, element 8); - wherein said one or more elements (Figure 3, element 3 and 8) are operable by turning one of said one or more elements mounted in said first and second portions (Figure 2, elements 5 and 6) on or off (Para 34 and 102); wherein at least one element of said one or more elements (Figure 3, element 3 and 8) of each portion (Figure 2, elements 5 and 6) emits infrared radiation (Para 59) at a wavelength of within 6-14 microns during use (Para 59).
Nishikawa does not explicitly disclose the first portion comprises a first cover plate comprising an upper surface facing the space for reception of a user, which cover plate is adapted for supporting the weight of a user and wherein the first cover plate is made of a thermoplastic material that transmits more than 50% of incident infrared radiation in a wavelength spectrum of 6-14 microns.
However, in another embodiment, Nishikawa teaches the first portion (Figure 2, element 5) comprises a first cover plate (Para 71) comprising an upper surface facing the space (Para 71 and Figure 17) for reception of a user (Figure 2, element 2), which cover plate is adapted for supporting the weight of a user (Figure 2, element 2, although not explicitly stated, examiner takes the position that if the device is made for a user, it is capable of supporting their weight) and wherein the first cover plate (Para 71) is made of a thermoplastic material (Para 71) that transmits more than 50% of incident infrared radiation in a wavelength spectrum of 6-14 microns (Para 59 and 71, being that the cover plate does not block the radiation means, this wavelength will be transmitted).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a cover plate with the specific properties as taught by the embodiment of Nishikawa, in the main invention of Nishikawa, in order to achieve a heat insulated material that is held onto the base surface (Nishikawa; Para 71 and 73). 
Regarding claim 2, Nishikawa discloses all the limitations of claim 1.
Nishikawa does not explicitly disclose the first cover plate has a thickness of at least 2 mm, and a maximum thickness of 35 mm.
However, in another embodiment, Nishikawa teaches the first cover plate (Para 71) has a thickness of at least 2 mm, and a maximum thickness of 35 mm (Para 71, plate thickness is 20 mm).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the thickness of the cover plate as taught by the embodiment of Nishikawa, in the main invention of Nishikawa, in order to achieve a heat insulated material that is held onto the base surface (Nishikawa; Para 71 and 73) and allow the plate to be thin enough to warm at early stages (Nishikawa; Para 105).
Regarding claim 3, Nishikawa discloses the second portion (Para 36; Figure 3, element 8) comprises a second cover plate (Figure 4, element 12) facing the space (Figure 4, element 7) for reception of a user (Figure 4), and the second cover plate (Figure 4, element 12) is made of a) a thermoplastic material (Para 40) that is able to transmit more than 50% of incident infrared radiation (Para 40 and 59, being that the cover plate does not block the radiation means, the wavelength will be transmitted)
Regarding claim 4, Nishikawa discloses the second cover plate (Figure 4, element 12). 
Nishikawa does not explicitly disclose the second cover plate has a thickness of at least 2 mm, and a maximum thickness of 35 mm.
However, in another embodiment, Nishikawa teaches the second cover plate (Figure 4, element 12) has a thickness of at least 2 mm, and a maximum thickness of 35 mm (Para 71, on the lower and upper sides, plate thickness is 20 mm).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the thickness of the cover plate as taught by the embodiment of Nishikawa, in the main invention of Nishikawa, in order to allow the plate to be thin enough to warm at early stages (Nishikawa; Para 105).
Regarding claim 5, Nishikawa discloses the first (Para 71) and second (Figure 4, element 12) cover plates are made from polyethylene (Para 79). 
Regarding claim 6, Nishikawa discloses the one or more elements (Figure 3, element 3 and 8) able to emit infrared radiation are infrared emitting plate elements (Para 79) comprising a carbon membrane (Para 79).
Regarding claim 7, Nishikawa discloses the first portion (Figure 2, element 5) or the second portion (Figure 2, element 6) comprises means (Figure 3, element 13) adapted for at least partly closing of the foot end (Figure 3, element F) of the space (Figure 3, element 7) for reception of a user (Figure 3, element 2).
Regarding claim 14, Nishikawa discloses the appliance (Figure 1, element 1) further comprises means adapted for regulating the temperature (Para 34) within the space (Figure 3, element 7) for reception of a user (Figure 3, element 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007/136004 NISHIKAWA, hereinafter “Nishikawa”, in view of US 6,549,809 Ono, hereinafter “Ono”.
Regarding claim 8, Nishikawa discloses the first portion (Figure 2, element 5) or the second portion (Figure 2, element 6) comprises means (Figure 3, element 13) adapted for at least partly closing of the foot end (Figure 3, element F) of the space (Figure 3, element 7) for reception of a user (Figure 3, element 2). It also discloses a cover plate (Para 71) made of a thermoplastic material (Para 71) that transmit more than 50% of incident infrared radiation in the wavelength spectrum of 6-14 microns (Para 59 and 71, being that the cover plate does not block the radiation means, this wavelength will be transmitted).  
Nishikawa does not disclose a foot end wherein one or more elements emitting infrared radiation are mounted in the means adapted for closing of the foot end of the space for reception of a user; and one or more of said elements emits infrared radiation at a wavelength of within 6-14 microns during use, and wherein the means adapted for closing of the foot end of the space for reception of a user comprises a third cover plate having a surface facing the space for reception of a user.
However, Ono teaches a foot end (Figure 2, element 12) wherein one or more elements (Figure 2, element 25) emitting infrared radiation (Col. 4, lines 50-62) are mounted (Col. 4, lines 50-62) in the means (Figure 2, element 12) adapted for closing of the foot end of the space (Figure 2) for reception of a user (Figure 2); and one or more of said elements (Figure 2, element 25) emits infrared radiation (Col. 5, lines 53-62) at a wavelength of within 6-14 microns during use (Col. 5, lines 53-62; 8.7 microns falls within this range), and wherein the means (Figure 2, element 12) adapted for closing of the foot end of the space (Figure 2) for reception of a user comprises a third cover plate (Figure 3B, element 33) having a surface facing the space (Col. 4, lines 63-67 and Col. 5, lines 1-12) for reception of a user.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added elements that emit infrared radiation on the means for closing the foot end as taught by Ono, in the invention of Nishikawa, in order to irradiate the femoral regions, calves, and soles of the user with infrared rays (Ono; Col. 4, lines 50-62).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007/136004 NISHIKAWA, hereinafter “Nishikawa”, in view of US 2010/0204760 Lawliss, hereinafter “Lawliss”.
Regarding claim 10, Nishikawa discloses the first portion (Figure 2, element 5) or the second portion (Figure 2, element 6) comprises means (Figure 3, element 14) adapted for closing of the head end (Figure 3, elements N and H) of the space (Figure 3, element 7) for reception of a user (Figure 3, element 2). It also discloses one or more elements (Figure 3, element 3 and 8) that emits infrared radiation (Para 59) at a wavelength of within 6-14 microns during use (Para 59); and a cover plate (Para 71) made of a thermoplastic material (Para 71) that transmit more than 50% of incident infrared radiation in the wavelength spectrum of 6-14 microns (Para 59 and 71, being that the cover plate does not block the radiation means, this wavelength will be transmitted).  
Nishikawa does not disclose one or more elements emitting infrared radiation are mounted in the means adapted for closing of the head end of the space for reception of a user; and wherein the means adapted for closing of the head end of the space for reception of a user comprises a fourth cover plate having a surface facing the space for reception of a user, the fourth cover plate is made of either a) a thermoplastic material or b) a plate glass.
However, Lawliss teaches one or more elements emitting infrared radiation (Figure 3, element 58) are mounted in the means (Figure 3, element 10, around the head region) adapted for closing of the head end (Figure 3, element 12, closes the head region) of the space (Figure 3) for reception of a user (Figure 3); and wherein the means (Figure 3, element 12) adapted for closing of the head end of the space (Figure 3) for reception of a user comprises a fourth cover plate (Para 15, examiner takes the position that if this was a cover just for the head region it would still have the same properties) having a surface facing the space (Para 15) for reception of a user, the fourth cover plate is made of either a) a thermoplastic material (Para 15) or b) a plate glass (Para 15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added elements that emit infrared radiation on the means for closing the head end as taught by Lawliss, in the invention of Nishikawa, in order to provide treatment for the neck/head region (Lawliss, Para 15).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007/136004 NISHIKAWA, hereinafter “Nishikawa”, in view of US 2010/0204760 Lawliss, hereinafter “Lawliss”, further in view of US 6,896,693 Sullivan, hereinafter “Sullivan”.
Regarding claim 15, Nishikawa discloses the appliance (Figure 1, element 1) is used in chakra therapy (Para 40). 
Nishikawa does not disclose the appliance further comprises means adapted for directing and emitting electromagnetic radiation onto the head, neck, throat, and/or chest of a user positioned within the space for reception by a user; wherein the electromagnetic radiation comprises or is constituted of light of one or more visible colors having a wavelength of between 400 and 700 nm depending on actual color; wherein said means are positioned such that they are not shielded by the first cover plate.
However, Sullivan teaches the appliance further comprises means (Col. 3, lines 44-48 and Col. 4, lines 30-37) adapted for directing and emitting electromagnetic radiation (Col. 3, lines 44-48 and Col. 4, lines 30-37) onto the head, neck, throat, and/or chest of a user (Although not explicitly stated, this device is within the element 24 in Figure 5A, examiner takes the position that the radiation will be applied to the whole body Figure 5A, element 28, i.e. it will be applied to all of those regions) positioned within the space (Figure 5A) for reception by a user (Figure 5A, element 28); wherein the electromagnetic radiation comprises or is constituted of light (Col. 8, lines 24-26 and Col. 3, lines 61-67) of one or more visible colours (Col. 8, lines 24-26 and Col. 3, lines 61-67) having a wavelength of between 400 and 700 nm (Col. 6, lines 43-50) depending on actual colour (Col. 6, lines 43-50); wherein said means (Col. 3, lines 44-48 and Col. 4, lines 30-37) are positioned such that they are not shielded by the first cover plate (Figure 5, shows element 25 on the surface, not covered by a plate).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included means for emitting electromagnetic radiation as taught by Sullivan, in the invention of Nishikawa, in order to give a relaxation effect, drop in heart rate, and many other therapeutic effects (Sullivan, Col. 3, lines 44-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792